department of the treasury employer_identification_number contact person - id number contact telephone number uil internal_revenue_service p o box cincinnati oh date date number release date legend m foundation n programs z x y city and state dollar range dollar range dear we have considered your request for advance approval of your grant-making programs under sec_4945 g and g of the internal_revenue_code dated date our records indicate that m was recognized as exempt from federal_income_tax under sec_501 of the code and that it is classified as a private_foundation as defined in sec_509 your letter indicates that m will operate two grant-making programs one to allow students to attend a qualified educational_institution and the other to allow students to participate in an experiential-based educational program m intends to make educational grants qualifying under sec_4945 in the form of scholarships for students attending qualified private_schools and undergraduate and graduate programs at qualified colleges and universities to of these grants per year with amounts in the range of x m will award approximately m also intends to provide educational grants under sec_4945 for students to participate in experiential-based education programs such as n all of which are tax exempt_organization described in sec_501 these programs will be designed to improve and enhance students’ leadership and scientific skills through direct participation in leadership and scientific eg geological and biological field studies m will only make grants to facilitate participation in experiential-based education programs that are conducted by tax exempt_organizations described in sec_501 m will award approximately to of these grants with amounts in the range of y depending on the type of program attended generally applicants for the educational grants will be solicited through distribution of letters describing the available grants to public and private_schools in z for purposes of selecting recipients of grants for participation in an experiential-based education program the selection process may consist of the person or entity sponsoring and or organizing the experiential-based education program proposing applicants to m the selection of such grant recipients will be based on the exceptional qualifications of the recipient s to carry out the purposes of the grant interested individuals will also learn of the grants through inquiry to m or its president or through references from individuals who have participated in m’s own programs of experiential-based learning m will evaluate potential grant recipients using the selection criteria as described below neither employees of m nor disqualified persons are eligible for the grants all educational grants shall be awarded using an objective and nondiscriminatory selection process approved by m in advance of making awards applicants are required to submit a biographical record and supporting material the reasons for applying for the grant and letters of reference from teachers administrators or others knowledgeable of the candidate’s background these letters should attest to the candidate’s strength of character good behavior responsibility and overall quality of classroom and school ground citizenship m will award two types of educational grants leadership classroom citizenship awards and financial need-based grants leadership classroom citizenship awards will be made in the form of scholarships for students attending qualified private_schools and undergraduate and graduate programs at qualified colleges and universities and grants for students participating in experiential-based education programs all such awards will be given based on the good character good behavior responsibility and overall quality of classroom and school ground citizenship for leadership classroom citizenship awards for experiential-based education programs recipients are also selected by their interest in learning-by-doing in an outdoor environment their good initiative and their proven ability to work successfully with their peers and the adults overseeing the activities they must also demonstrate that they possess the level of physical fitness necessary to participate in the program additionally applicants for both awards must possess a cumulative grade point average of at least or demonstrated academic achievement through performance on a standardized test in the fiftieth percentile for certain leadership classroom citizenship awards x may increase the previously listed academic requirements based on the purpose of the grant eg an educational grant for purposes of supporting a student’s pursuit of the study of chemistry may require the student to have a grade point average in scientific courses of at least and overall grade point average of for a financial need-based grant the applicant must submit a copy of the relevant portions of the applicant’s or applicant’s parents federal_income_tax return and detail of personal or familial expenses if necessary demonstrating the applicant’s need to request a financial need-based grant additionally the applicant must have exemplary classroom and school ground citizenship generally applicants requesting a financial need-based grant to participate in an experiential-based education program will need to demonstrate they possess the level of physical fitness necessary to participate in the program finally the applicant must possess a cumulative grade point average of at least or demonstrated academic achievement through participation on a standardized test in the fiftieth percentile the president of m or a selection committee appointed by m shall determine the recipients of the grants the president of m shall annually appoint all members of such selection committee if formed no member of a selection committee or the president of m shall be in a position to derive a private benefit directly or indirectly if certain potential grantees are selected over others the terms and conditions of each educational grant are contained in a letter sent to each individual grant recipient the recipient is required to communicate their acceptance thereof by a letter in writing to m terms and conditions include specific purpose of grant its duration the total amount of the grant requirements for narrative reports including due dates for such reports with respect to individual scholarship or fellowship grants m arranges to receive a report of the grantee’s course taken if any and grades received if any in each academic period such a report must be verified by the educational_institution attended by the grantee and must be obtained at least once a year where study at an institution does not involve the taking of courses but the preparation of research papers or projects m requires a brief report from the institution on the progress of the paper or project at least once a year such a report must be approved by the faculty_member supervising the grantee or by another appropriate_official of the institution upon completion of a grantee’s study at an educational_institution a final report is also obtained a professional staff member of m has the responsibility to follow the progress of the individual grant that is to review each report submitted by the funded educational_institution or person to make a determination as to whether the grant purposes are being or have been fulfilled and to look into any questions requiring further scrutiny or investigation where reports to m or other information including failure to submit reports after a reasonable_time has elapsed from their due_date indicates that all or part of grant funds are not being used for the purposes of the grant m initiates an investigation while conducting the investigation m withholds further payments to the extent possible until it has determined that no part of the grant has been used for improper purposes and until any delinquent reports have been submitted if m determines that any part of a grant has been used for improper purposes m takes all reasonable steps to recover diverted funds or to insure the restoration of diverted funds and the dedication of other grand funds held by the grantee to the purposes being financed by the grant these steps will include legal action unless such action would in all probability not result in the satisfaction of execution of a judgment m will maintain all records relating to the educational grants including information obtained to evaluate grantees identify whether a grantee is a disqualified_person the amount and purpose of each grant and that it undertook the supervision and investigation of grants described herein sec_4945 and b of the code impose certain excise_taxes on taxable_expenditures made by a private_foundation sec_4945 of the code provides that the term taxable_expenditure means any amount_paid or incurred by a private_foundation as a grant to an individual for travel study or other similar purposes by such individual unless such grant satisfies the requirements of subsection g sec_4945 of the code provides that sec_4945 shall not apply to individual grants awarded on an objective and nondiscriminatory basis pursuant to a procedure approved in advance if it is demonstrated that the grant constitutes a scholarship or fellowship_grant which is subject_to the provisions of sec_117 and is to be used for study at an educational_organization described in sec_170 the grant constitutes a prize or award which is subject_to the provisions of sec_74 if the recipient of such prize or award is selected from the general_public or the purpose of the grant is to achieve a specific objective produce a report or similar product or improve or enhance a literary artistic musical scientific teaching or other similar capacity skill or talent of the grantee sec_53_4945-4 of the regulations provides that to secure approval a private_foundation must demonstrate that i its grant procedure includes an objective and nondiscriminatory selection process such procedure is reasonably calculated to result in performance by grantees of the activities that the grants are intended to finance and iii the foundation plans to obtain reports to determine whether the grantees performed activities that the grants are intended to finance based on the information submitted and assuming your award program will be conducted as proposed with a view to provide objectivity and nondiscrimination in making the awards we determined that your procedures for granting scholarship awards for attendance at qualified educational institutions comply with the requirements contained in sec_4945 of the code and that awards granted in accordance with such procedures will not be taxable_expenditures within the meaning of sec_4945 in addition we have determined that awards made under your procedures are excludable from the gross_income of the recipients subject_to the limitations provided by sec_117 of the code based on the information submitted and assuming your award program will be conducted as proposed with a view to provide objectivity and nondiscrimination in making the awards we have determined that your procedures for granting awards for attendance at experiential-based programs also comply with the requirements contained in sec_4945 of the code and that awards granted in accordance with such procedures will not constitute taxable_expenditures within the meaning of sec_4945 however we have not considered whether grants made under these procedures are excludable from the gross_income of recipients under sec_117 of the code this determination is conditioned on the understanding that there will be no material_change in the facts upon which it is based it is further conditioned on the premise that no grants will be awarded to foundation managers or members of the selection committee or for a purpose that is inconsistent with the purpose described in sec_170 of the code the approval of your grant-making procedures is a one-time approval of your system standards and procedures that will result in grants which meet the requirements of sec_4945 and sec_4945 of the code this determination only covers the grant programs described above thus approval shall apply to subsequent grant programs only as long as the standards and procedures under which they are conducted do not differ materially from those described in your request any funds you distribute to individuals must be made on a true charitable basis in furtherance of the purposes for which you are organized therefore you should maintain adequate_records and case histories so that any or all grant distributions can be substantiated upon request by the internal_revenue_service this determination is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as a precedent you must report any future changes in your grant making procedures please keep a copy of this letter in your permanent records we have sent a copy of this letter to your representative as indicated in your power_of_attorney if you have any questions please contact the person whose name and telephone number are shown above sincerely yours robert choi director exempt_organizations rulings and agreements
